In re State of Louisiana;—Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. E, No. 323-962; to the Court of Appeal, Fourth Circuit, No. 2003-K-0574.
Writ granted; conviction reinstated. Respondent’s filing below, properly considered as an application for post-conviction relief, see State v. Tran, 00-2471 (La.6/1/01), 793 So.2d 172, was untimely by a matter of years . and, should not have been considered on the merits by the district court. La.C.Cr.P. art. 930.8; State ex rel. Glover v. State, 93-2330, p. 21-22 (La.1995), 660 So.2d 1189.